The appeal is from "the judgment entered in the above-entitled court on the fourth day of February, A.D. 1916." We have searched through the record in vain to find such a judgment, or, indeed, any judgment. There is none.
We do not know to what appellant refers when, in its notice of appeal, it says it "hereby appeals . . . from the judgment entered . . . on the fourth day of February, A.D. 1916," unless it be the findings and conclusions of law, which, for some unaccountable reason, bear the indorsement, "Entered February 4th, 1916." [1] These, however, do not constitute a judgment. (Miller v. Sharpe, 54 Cal. 590; Thompson v. Lynch, 43 Cal. 482. ) The clerk's certificate certifies that "the foregoing transcript on appeal is correct and contains a true copy of the judgment-roll in the action." In the absence of anything to the contrary, we must assume that the clerk's certificate states the truth; if it does, then the transcript "contains a true copy of the judgment-roll." [2] Since no judgment appears in the judgment-roll as printed in the transcript, the only possible conclusion is that, as yet, no judgment has been given or made. There is therefore nothing from which to appeal, and the appeal should be dismissed. (Miller v. Sharpe, supra.)
Appeal dismissed.
Sloane, J., and Thomas, J., concurred. *Page 395